Citation Nr: 1447247	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-07 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for service-connected fractured left tibia/fibula residuals.

2.  Whether new and material evidence has been received to reopen service connection for a low back disability.

3.  Entitlement to service connection for a low back disability, including as secondary to service-connected fractured left tibia/fibula residuals.

4.  Whether new and material evidence has been received to reopen service connection for a left ankle disability.

5.  Entitlement to service connection for a left ankle disability, including as secondary to service-connected fractured left tibia/fibula residuals.

6.  Whether new and material evidence has been received to reopen service connection for a left knee disability.

7.  Entitlement to service connection for a left knee disability, including as secondary to service-connected fractured left tibia/fibula residuals.  

8.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

10.  Whether new and material evidence has been received to reopen service connection for hearing loss, and if so, whether service connection is warranted.

11.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June to July 1980, from June to September 1981, from March 1982 to February 1985, and from October 1987 to August 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in San Diego, California, which, in pertinent part, denied a disability rating in excess of 10 percent for the service-connected fractured left tibia/fibula residuals, and either declined to reopen or denied service connection after reopening the other issues on appeal.  

At the outset, the Board notes that there is some confusion as to whether the issue of reopening service connection for a left knee disability is on appeal.  In the January 2010 rating decision, the RO declined to reopen service connection for a left knee disorder and a left leg disorder, which encompassed the left ankle.  In the February 2010 notice of disagreement (NOD), the Veteran advanced that he disagreed with the denial of a higher disability rating for fractured left tibia/fibula residuals, and the denial of service connection "for a low back condition secondary to the left tibia/fibula, hearing loss, PTSD, tinnitus, and a degenerative bone condition of the left ankle."  No mention was made of the left knee; however, as can be seen in the November 2010 statement of the case (SOC), the RO proceeded to develop the appealed issue as service connection for a left leg disability, which encompassed both the left ankle and the left knee.  The March 2011 substantive appeal, via VA Form 9, indicated that the Veteran was appealing all issues listed on the SOC, and subsequent arguments made by the Veteran's representative have addressed both the left ankle and left knee.  As such, viewing the evidence in the light most favorable to the Veteran, the Board finds that the issue of whether new and material evidence has been received to reopen service connection for a left knee disability is before the Board.

Since the issuance of the SOC, additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. 
§ 20.1304 (2014).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Board has reframed the reopened issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, because the evidence shows that the Veteran has been diagnosed with other psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board notes that the Veteran is currently service connected for fractured left tibia residuals.  Medical records associated with the file reflect that it was the fibula, and not the tibia, that was previously fractured.  Currently a 10 percent rating has been assigned for the service-connected fractured left tibia residuals pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014), which concerns impairment of the tibia and fibula.  In an attempt to alleviate confusion, the Board has recharacterized the issue as an increased disability rating for service-connected fractured left tibia/fibula residuals.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased disability rating in excess of 10 percent for service-connected fractured left tibia/fibula residuals; service connection for a low back disability, including as secondary to service-connected fractured left tibia/fibula residuals; service connection for a left ankle disability, including as secondary to service-connected fractured left tibia/fibula residuals; service connection for a left knee disability, including as secondary to service-connected fractured left tibia/fibula residuals; service connection for an acquired psychiatric disorder, to include PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2004 rating decision denied service connection for a low back disability, finding that the evidence of record did not show a currently diagnosed low back disability.  The Veteran did not file a timely NOD following the October 2004 rating decision and no new and material evidence was received during the one year appeal period.
      
2.  The new evidence received since the October 2004 rating decision relates to an unestablished fact of a currently diagnosed low back disability that is necessary to substantiate the claim for service connection for a low back disability.

3.  An October 2004 rating decision denied service connection for a left ankle disability, finding that the evidence of record either did not show a currently diagnosed left ankle disability separate from the service-connected tibia/fibula residuals, and/or that such distinct disability was not related to the service-connected fractured left tibia/fibula residuals.  The Veteran did not file a timely NOD following the October 2004 rating decision and no new and material evidence was received during the one year appeal period.
      
4.  The new evidence received since the October 2004 rating decision relates to an unestablished fact of a currently diagnosed and distinct left ankle disability which may be related to the service-connected fractured left tibia/fibula residuals that is necessary to substantiate the claim for service connection for a left ankle disability.

5.  An October 2004 rating decision denied service connection for a left knee disability, finding that the evidence of record did not show a currently diagnosed left knee disability.  The Veteran did not file a timely NOD following the October 2004 rating decision and no new and material evidence was received during the one year appeal period.
      
6.  The new evidence received since the October 2004 rating decision relates to an unestablished fact of a currently diagnosed left knee disability that is necessary to substantiate the claim for service connection for a left knee disability.

7.  An October 2004 rating decision denied service connection for PTSD, finding that the evidence of record did not show a current diagnosis of PTSD meeting the relevant diagnostic criteria.  The Veteran did not file a timely NOD following the October 2004 rating decision and no new and material evidence was received during the one year appeal period.
      
8.  The new evidence received since the October 2004 rating decision relates to an unestablished fact of a current diagnosis of PTSD, pursuant to the relevant diagnostic criteria, that is necessary to substantiate the claim for service connection for PTSD.

9.  A January 2005 rating decision denied service connection for hearing loss, finding that there was no evidence the claimed hearing loss began in, or was caused by, service.  The Veteran did not file a timely NOD following the January 2005 rating decision and no new and material evidence was received during the one year appeal period.

10.  The evidence associated with the claims file subsequent to the January 2005 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for hearing loss or is cumulative and redundant of evidence previously of record.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying service connection for a low back disability became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Evidence received since the October 2004 rating decision is new and material to reopen service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The October 2004 rating decision denying service connection for a left ankle disability became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

4.  Evidence received since the October 2004 rating decision is new and material to reopen service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The October 2004 rating decision denying service connection for a left knee disability became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

6.  Evidence received since the October 2004 rating decision is new and material to reopen service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

7.  The October 2004 rating decision denying service connection for PTSD became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

8.  Evidence received since the October 2004 rating decision is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2014).

9.  The January 2005 rating decision denying service connection for hearing loss became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

10.  Evidence received since the January 2005 rating decision is not new and material to reopen service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12 . The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  In the instant decision, the Board reopens and/or remands most of the issues on appeal.  As such, the Board need only address its VCAA responsibilities as to the issue of whether new and material evidence has been received to reopen service connection for hearing loss, and if so, whether service connection is warranted.

In August 2009, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what constitutes new and material evidence, why service connection for hearing loss was previously denied and what new and material evidence would be necessary to reopen the claim, what actions he needed to undertake, and how VA would assist him in developing the claim.  The August 2009 VCAA notice was issued to the Veteran prior to the January 2010 rating decision declining to reopen the issue of service connection for hearing loss.  The issue was readjudicated in the November 2010 SOC; therefore, there was no defect with respect to the timing and/or content of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded a VA audiometric examination for compensation purposes in September 2010.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA audiometric examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinion.

All relevant documentation has been secured, including VA medical records.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Veteran's appeal to reopen the issue of service connection for hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

New and Material Evidence Law and Regulation

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Reopening Service Connection for a Low Back Disability

In an October 2004 rating decision, the RO, in pertinent part, denied service connection for a low back disability.  The RO based the denial on the lack of evidence showing a currently diagnosed low back disability.  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the October 2004 rating decision denying service connection for a low back disability became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the October 2004 rating decision, VA received an October 2012 VA X-ray examination record indicating that the Veteran's lumbar spine was showing a slight decrease in disc spacing at L4-L5.  Such evidence may indicate that the Veteran has a current spinal/low back disability, which represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim; specifically, that the Veteran may have a currently diagnosed low back disability which may be related to service.  The Board finds that the additional evidence is new and material to reopen service connection for a low back disability.  

Reopening Service Connection for a Left Ankle Disability

In an October 2004 rating decision, the RO, in pertinent part, denied service connection for a left ankle disability.  The RO based the denial on either the lack of a currently diagnosed left ankle disability separate from the left tibia/fibula fracture residuals, and/or a lack of evidence reflecting that such a distinct disability was related to the service-connected fractured left tibia/fibula residuals.  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the October 2004 rating decision denying service connection for a left ankle disability became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the October 2004 rating decision, the Veteran received a VA joint examination in October 2007.  The VA examination report reflects that at the conclusion of the examination the VA examiner diagnosed a "healed fracture of the distal fibula with recurrent ankle sprains."  It is unclear from the VA examination report whether these "recurrent ankle sprains" were a symptom/residual of the service-connected fractured left tibia/fibula, and/or if it was a symptom of a distinct left ankle disability related to and/or caused by the service-connected disability.  Such evidence may indicate that the Veteran has a currently diagnosed distinct left ankle disability related to and/or caused by the service-connected fractured left tibia/fibula residuals, which represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim; specifically, that the Veteran may have a currently diagnosed distinct left ankle disability which may be related to the service-connected fractured left tibia/fibula residuals.  The Board finds that the additional evidence is new and material to reopen service connection for a left ankle disability.

Reopening Service Connection for a Left Knee Disability

In an October 2004 rating decision, the RO, in pertinent part, denied service connection for a left knee disability.  The RO based the denial on the absence of a currently diagnosed left knee disability.  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the October 2004 rating decision denying service connection for a left knee disability became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the October 2004 rating decision, VA received a November 2012 statement from the Veteran indicating that he received a left-knee magnetic resonance imaging (MRI) examination at the VA Medical Center (VAMC) two days earlier.  A review of the VA medical records associated with the file note that the Veteran was scheduled for a left-knee MRI in November 2012; however, the MRI report itself does not appear to be included in the VA medical records.  Of significance to the instant decision is a November 2012 note found in the VA medical records indicating that the Veteran was scheduled for a left knee MRI after an examination had been conducted on the left knee in October 2012.  The VA examiner opined that the examination was consistent with a possible left knee meniscus tear.  Such evidence indicates that the Veteran may have a current left knee disability, which represents evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim; specifically, that the Veteran may have a currently diagnosed left knee disability which may be related to service.  The Board finds that the additional evidence is new and material to reopen service connection for a left knee disability.

Reopening Service Connection for PTSD

In an October 2004 rating decision, the RO, in pertinent part, denied service connection for PTSD.  The RO based the denial on the absence of a PTSD diagnosis conforming to the relevant diagnostic criteria.  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the October 2004 rating decision denying service connection for PTSD became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the October 2004 rating decision, VA received a VAMC mental health assessment which diagnosed the Veteran with PTSD and depressive disorder not otherwise specified.  While the examination does not appear to be particularly thorough, the diagnosis is sufficient to meet the low reopening standard as it represents evidence not previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim; specifically, that the Veteran may have a PTSD diagnosis which conforms to the relevant diagnostic criteria.  The Board finds that the additional evidence is new and material to reopen service connection for PTSD.


Reopening Service Connection for Hearing Loss

In a January 2005 rating decision, the RO denied service connection for hearing loss.  The RO based the denial on a lack of evidence that the claimed hearing loss began in, or was caused by, service.  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the January 2005 rating decision denying service connection for hearing loss became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2014).  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has generally advanced that he has hearing loss which he attributes to noise exposure in service.  Based upon the Veteran's lay statements, in September 2010 the Veteran received a VA audiometric examination.  In September 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
20
LEFT
15
25
15
15
15

Speech recognition scores using the Maryland CNC Test revealed speech discrimination of 94 percent bilaterally.  The Veteran was diagnosed with clinically normal hearing, although the Board notes the 25 decibel threshold at the 1000 Hertz level in the left ear reflects a finding outside the normal range.  Threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988) for the authority that normal hearing is from 0 to 20 dBs, while higher thresholds indicate some hearing loss not within the normal ranges).  As the Veteran's hearing was assessed overall to be clinically normal, the VA examiner opined that the Veteran did not have hearing loss caused by and/or related to the in-service noise exposure. 

The Veteran also received a VAMC audiometric examination in July 2009.  Upon completion of pure tone testing, the Veteran was found to have normal hearing sensitivity bilaterally.  The exact pure tone thresholds were not included on the report.  Speech recognition scores were 92 percent bilaterally; however, it does not appear that the Veteran's speech recognition was tested using the Maryland CNC Test, but rather the CID W-22 word list.  As such, the July 2009 VAMC audiometric examination report does not show that the Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran is competent to report hearing loss symptoms he has experienced, such as difficulty understanding others; however, he is not competent to diagnose himself with hearing loss at a level which constitutes a disability for VA purposes.  See 38 C.F.R. § 3.385.  Such a diagnosis requires clinical testing, 

including pure tone and Maryland CNC testing.  The evidence of record does not reflect that the Veteran is a medical professional and/or that he has the specialized training necessary to conduct such audiometric tests.    

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Other than the evidence discussed above, the evidence associated with the claims file subsequent to the January 2005 rating decision does not include any additional audiometric testing and/or a diagnosis of hearing loss, for VA purposes or otherwise.  

The evidence received since the January 2005 rating decision denying service connection for hearing loss does not reflect that the Veteran had a hearing loss disability for VA purposes at any time since January 2005.  38 C.F.R. § 3.385.  As such, there is no hearing loss disability that can be shown to have been caused by and/or related to active service.  While new, as the evidence received since the January 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for hearing loss, i.e., that there is a diagnosed hearing loss disability for VA purposes related to in-service noise exposure, it is not material.  As VA has not received both new and material evidence reflecting that a hearing loss disability for VA purposes is related to active service, the issue may not be reopened.

Under these circumstances, the Board finds that new and material evidence to reopen entitlement to service connection for hearing loss has not been received.  As such, the RO's January 2005 rating decision remains final, and the appeal to reopen 

must be denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen the finally disallowed issue, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

  
ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted.

New and material evidence having been received, the appeal to reopen service connection for a left ankle disability is granted.

New and material evidence having been received, the appeal to reopen service connection for a left knee disability is granted.

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

The appeal to reopen service connection for hearing loss is denied.


REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

Increased Rating for Fractured Left Tibia/Fibula Residuals

The Veteran received VA examinations concerning his service-connected fractured left tibia/fibula residuals in August 2009 and September 2010.  In a June 2014 Informal Hearing Presentation (IHP), the Veteran's representative indicated that the disability had worsened since the September 2010 VA examination.  As such, the Board finds that a new examination to assist in determining the current status of the service-connected fractured left tibia/fibula residuals is warranted.

Service Connection for Low Back, Left Ankle, and Left Knee Disabilities

The Veteran received a VA bone examination in September 2010.  At the completion of the examination, the VA examiner did not diagnose a disability of the spine, left ankle, or left knee; therefore, no opinion was rendered as to whether any such disability was related to service.  As discussed above, since the September 2010 VA examination, VA medical records have shown that the Veteran may have a current diagnosis of a low back disability (disc space narrowing) and a left knee disability (meniscus tear).  Pursuant to McLendon, the Board finds that a new VA examination is warranted to assist in the determination as to whether the Veteran, in fact, has a current low back and/or left knee disability, and if so, whether such disabilities are related to service.

Further, the September 2010 VA examination is inadequate as to the issue of service connection for a left ankle disorder, as it did not address certain evidence of record.  Specifically, the VA examiner did not address either the previous diagnoses of a "healed fracture of the distal fibula with recurrent ankle sprains" (found in the report of the October 2007 VA joint examiner) or the previous diagnosis of degenerative changes of the left ankle (found in the report of a July 2004 VA joint examination).  See Barr, 21 Vet. App. at 312.  As such, the Board finds that a new VA left ankle examination is warranted.

Service Connection for an Acquired Psychiatric Disorder 

The Veteran has not previously received a VA mental health examination.  VA and private medical records reflect that during the pendency of this appeal the Veteran was diagnosed with the psychiatric disorders of PTSD, depressive disorder not otherwise specified, anxiety disorder, and adjustment disorder.  Further, a July 2009 private treatment record conveys that the Veteran stated that while in service he witnessed a coworker being crushed by a vehicle.  This potential stressor has not been considered by VA and should be addressed at a VA mental health examination.  As such, the Board finds a VA mental health examination would be helpful in determine what, if any, mental disorders the Veteran is currently diagnosed with, and whether any such disorder is related to service.   

Outstanding Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As previously noted, the record indicates that the Veteran received a VA MRI on his left knee in November 2012; however, it does not appear the results of the MRI were associated with the record.  On remand the AOJ should attempt to obtain the MRI report.  Further, the AOJ should also obtain outstanding VA medical records related to the issues on appeal for the period on and after March 2014.

TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is service connected for fractured left tibia/fibula residuals and he filed a claim for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  The report of the September 2010 VA bone examination reflects that the Veteran advanced being unable to work steadily since 2008 due to his service-connected left leg disability.  The issue of entitlement to a TDIU has been raised.  As the issue of entitlement to a TDIU has not previously been addressed, the Board remands the issue to the RO for adjudication.

Accordingly, the issues of entitlement to an increased disability rating in excess of 10 percent for service-connected fractured left tibia/fibula residuals; service connection for a low back disability, including as secondary to service-connected fractured left tibia/fibula residuals; service connection for a left ankle disability, including as secondary to service-connected fractured left tibia/fibula residuals; service connection for a left knee disability, including as secondary to service-connected fractured left tibia/fibula residuals; service connection for an acquired psychiatric disorder, to include PTSD; and entitlement to a TDIU are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran to confirm that he would like to pursue a TDIU claim, and, if so, send a VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2.  Associate with the record any identified VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's low back/spine, left ankle, left knee, and/or mental health, not already of record, for the period on and after March 2014, including the report of the November 2012 left knee MRI.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

3.  Then schedule the Veteran for the appropriate VA examination(s) to assist in the evaluation of the issues on appeal.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Tibia/Fibula Residuals

What is the current level of severity of the service-connected tibia/fibula fracture residuals?  

The VA examiner should identify any and all symptomatology of the service-connected tibia/fibula fracture residuals, including whether there is nonunion of the tibia and fibula, with loose motion and requiring a brace, or malunion of the tibia and fibula with either "slight", "moderate", or "marked" knee or ankle disability.

The VA examiner should also differentiate between left knee and/or left ankle symptoms/disabilities which are directly related to the service-connected tibia/fibula fracture, and any identified left knee and/or left ankle symptoms/disabilities which either are not related to the service-connected left tibia/fibula fracture, and/or may have subsequently developed due to the service-connected disability.

Low Back/Spinal Disability

A)  Does the Veteran have a currently diagnosed spinal disability?  If no such disability is identified, the VA examiner should address the October 2012 VA X-ray examination record which indicated that the Veteran's lumbar spine was showing a slight decrease in disc spacing.

B)  Is it as likely as not (i.e., probability of 50 percent or more) that any identified low back/spinal disability had its onset during active service?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left tibia/fibula fracture residuals caused any identified low back/spinal disability?

D)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left tibia/fibula fracture residuals aggravated (that is, permanently worsened in severity) any identified low back/spinal disability?

Left Ankle Disability

A)  Does the Veteran have a currently diagnosed left ankle disability which is not a symptom of the service-connected left tibia/fibula fracture residuals?  If no such disability is identified, the VA examiner should address whether the Veteran's previously diagnosed left ankle degenerative changes and recurrent ankle sprains were symptoms of the service-connected left tibia/fibula fracture residuals.

B)  Is it as likely as not (i.e., probability of 50 percent or more) that any such identified left ankle disability had its onset during active service?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left tibia/fibula fracture residuals were the cause of such a left ankle disability?

D)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left tibia/fibula fracture residuals aggravated (that is, permanently worsened in severity) any such left ankle disability?

Left Knee Disability

A)  Does the Veteran have a currently diagnosed left knee disability which is not a symptom of the service-connected left tibia/fibula fracture residuals?  In particular, the VA examiner should address whether the Veteran tore his meniscus in the left knee, and if so, whether any subsequent left knee disability developed.

B)  Is it as likely as not (i.e., probability of 50 percent or more) that any such identified left knee disability had its onset during active service?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left tibia/fibula fracture residuals were the cause of such a left knee disability?

D)  Is it as likely as not (i.e., probability of 50 percent or more) that the Veteran's	 service-connected left tibia/fibula fracture residuals aggravated (that is, permanently worsened in severity) any such left knee disability?

If it is the examiner's opinion that there is aggravation of a back/spine, left ankle and/or left knee disability, he or she should identify the baseline level of severity of the identified disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Psychiatric Disorder

Is it as likely as not (i.e., probability of 50 percent or more) that any identified psychiatric disorder, including PTSD, depression, anxiety, and/or adjustment disorder, originated during active service?  In determining whether the Veteran has a current diagnosis of PTSD, the examiner should address the July 2009 private treatment record indicating that the Veteran witnessed a coworker being crushed by a vehicle while in service.

4.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of entitlement to an increased disability rating in excess of 10 percent for service-connected fractured left tibia/fibula residuals; service connection for a low back disability, including as secondary to service-connected fractured left tibia/fibula residuals; service connection for a left ankle disability, including as secondary to service-connected fractured left tibia/fibula residuals; service connection for a left knee disability, including as secondary to service-connected fractured left tibia/fibula residuals; service connection for an acquired psychiatric disorder, to include PTSD; and entitlement to a TDIU.  If any benefit sought on appeal is/remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


